 Case 3:20-cv-00931-DJN Document 1 Filed 12/07/20 Page 1 of 19 PageID# 1




noble all bey, trustee 4312 BRIDGEWOOD ROAD IRREVOCABLE TRUST
435 merchant walk sq 300-510 charlottesville territory, republic of Virginia [22902]
12/07/2020

                         IN THE UNITED STATES FEDERAL DISTRICT

                    COURT FOR THE EASTERN DISTRICT OF VIRGINIA


                                                                                                             DisTRicTwURt
 noble all bey,trustee 4312 BRIDGEWOOD ROAD                                                               RICHMOND

 IRREVOCABLE TRUST for SHAWN D.CARTER] Request for Jury Trial
             Plaintiff        ]                         Reserve the Right To Amend
                   Vs. ]
ROBERT R. MICHAEL,Attorney]                                                         Case# 3:20cv00931
BWW LAW FIRM,LLC ]
AMY MCNULTY,AVP FOR

DEUTSCHE BANK NATIONAL COMPANY

DBA PHH MORTGAGE CORPORATION ]
         Defendant's ]


     6.5 MILLION DOLLAR CIVIL LAWSUIT FOR NON-.TUDICIAL WRONGFUL
                                                FORECLOSURE


                   ["Cujusque Rei Pollssima Pai3"l[The Principle Part orEvcrything Is In The Beginning]

(noble all bey,trustee of4312 BRIDGEWOOD ROAD IRREVOCABLE TRUST),proceeding
in propria persona,files civil lawsuit for wrongful foreclosure on the property located at 4312
BRIDGEWOOD ROAD,MIDLOTHIAN,VA 23112.The plaintiff alleges the foreclosure is
"Void" because the foreclosure was initiated by a party without standing. The defendant did not
have legal authority to sign the notice ofdefault letter on behalfofthe trustee. The defendant
violated Federal Laws and the provisions defined in 15 U.S.C. 1692(e) false or misleading
representation while collecting a debt. The defendant wrongfully foreclosed on the plaintiffs
beneficiary ofthe trust property and violated the Truth in Lending Act, Regulation Z, 12 CFR
§226.23, breached the contract, and slandered the title. Plaintiff also brings his claim forward for
slander ofcredit and infliction ofemotional distress ofthe beneficiary. The defendant in this case


                                                            1
                                                   Wrongnil Foreclosure
  Case 3:20-cv-00931-DJN Document 1 Filed 12/07/20 Page 2 of 19 PageID# 2




is a debt collector as advertised in the media and noted at the bottom ofthe business emails. The
defendant violated the FDCPA,including misrepresentation,fraud, harassment, unfair
means, and deception to collect a debt.

The above-mentioned claims are a fatal flaw to the non- judicial foreclosure action and renders
the foreclosure void, including orders in eviction court. The attached exhibits will verify the
foreclosure was initiated by a party without standing.

                                         1. Lack of Standing:

1.1 The defendant who initiated the non-judicial foreclosure did not have standing to execute the
power ofsale clause in the deed oftrust. The lack of authority to execute the power ofsale clause
and the other claims mentioned herein is the basis for this wrongful foreclosure lawsuit.

                                    11. Violation of The FDCPA:

2.1 The law firm,or the attomey to be named,did not meet the requirements mandated in the
Fair Debt Collection Practices Act(FDCPA),necessary to be a legal debt collector.

2.2 The FDCPA mandates the attomey and the law firm must have a license to be a debt
collector, a bond,and they must be registered with the Attomey General in the State in which
they are collecting.
2.3 The debt collector in this case is in violation ofthe FDCPA,they do not meet the legal
requirements to be considered a debt collector and therefore have no standing before the court.
2.4 The violation of the FDCPA,is a Federal question and therefore the Federal Court has
jurisdiction to decide on the matter. Picking v. Pennsylvania R. Co. 151 Fed. 2nd 240; Pucket v.
Cox 456 2nd 233. Pro se pleadings are to be considered without regard to technicality; pro se
litigant's pleadings are not to be held to the same high standards of perfection as lawyers. Platsky
V. C.I.A. 953 F.2d. 25.


2.5 Additionally, pro se litigants are to be given reasonable opportunity to remedy the defects in
their pleadings. Reynoldson v. Schillinger 907F .2d 124,126(10th Cir. 1990); See also Jaxon v.
Circle K. Corp. 773 F.2d 1138, 1140(10th Cir. 1985)(1). Wamock v. Pecos County, Tex., 88
F3d 341 (5th Cir. 1996) Eleventh Amendment does not protect state officials from claims for
prospective relief when it is alleged that state officials acted in violation of federal law.


                                                    2
                                            Wrongful Foreclosure
  Case 3:20-cv-00931-DJN Document 1 Filed 12/07/20 Page 3 of 19 PageID# 3




2.6 The Federal Law mandates any debt collection company attempting to collect debt within the
State of Virginia, must be bonded and licensed to do so. Failure of the Corporation to maintain
active surety bond, warrants grounds for immediate ceasing ofcollection activities and reporting
to major credit bureaus.

2.7 A third party collection agency that violates any provision ofthe FDCPA,is liable to civil
and criminal penalties which may include monetary compensation to the victim.

2.8 The debt collector company cannot at any point engage in abuse, threats, coercion,
misrepresentation,fraud, harassment, unfair means,and deception to collect debt.
2.9 The debt collection company must provide proof that they have the authority to collect fees,
interest or expenses above the original balance; such proof may be a signed document by the
debtor.


                           III. Violation of The Truth In Lending Act:

3.1 The defendants, Robert R. Michael and Attorneys to be named,BWW LAW GROUP,LLC,
AND AMY MCNULTY,ASSISTANT VICE PRESIDENT OF DEUTSCHE BANK
NATIONAL TRUST COMPANY AND DOING BUSINESS IN VIRGINIA AS PHH
MORTGAGE CORPORATION violated the Truth in Lending Act, Regulation Z, 12 CFR
§226.23, which states that the security agreement signed with a lender can be rescinded ifthey
have not provided the proper disclosures. The original debt was actually zero because the
PlaintifFs beneficiary financial asset was exchanged for FED's promissory notes in an even
exchange.

3.2 The attorney does not have a license to practice law and therefore is not qualified to represent
a fictitious corporation in court.

3.4 The Supreme Court ruled lawyers and attorneys are NOT licensed to practice law, the nature
oflawyer- craft in America as per the United States Supreme Court; The practice ofLaw CAN
NOT be licensed by any state/State.(Schware v. Board ofExaminers,353 U.S. 238,239).
3.5 The defendant misrepresented himselfto the court as a licensed attorney when he/she does
not have a license to practice law. A certificate is not a license to practice Law as an occupation,
nor do business as a law firm.


                                                   3
                                          Wrongful Foreclosure
  Case 3:20-cv-00931-DJN Document 1 Filed 12/07/20 Page 4 of 19 PageID# 4




                                          IV. Jurisdiction:


4.1 The Constitution and 28 U.S.C. § 1332 vest federal courts with jurisdiction to hear cases that
"arise under" federal law.


4.2 The Constitution vests federal courts with the authority to hear cases "arising under th[e]
Constitution [or] the Laws of the United States." U.S. Const, art HI,§ 2. Congress vests federal
district courts with subject-matter jurisdiction over cases involving questions offederal law:
"The district courts shall have original jurisdiction ofall civil actions arising under the
Constitution, laws, or treaties ofthe United States." 28 U.S.C. § 1331.

                  V.The Two Jurisdictions for The Court to Operate Under:

5.1 PlaintifFs beneficiary is only aware oftwo jurisdictions the court can operate under as per
the Constitution, and those jurisdictions are Common Law,and Admiralty Jurisdiction.

5.2 If the court chooses to proceed under Admiralty Jurisdiction, the plaintiff will need the court
to inform the trustee, noble ali bey where the rules ofprocedures for admiralty jurisdiction can
be found.


               VL A Federal Question- Jurisdiction and Statement of a Claim:

6.1 The test for determining whether allegations are sufficient to confer federal question
jurisdiction has two prongs.

6.2 First, pursuant to statute, the plaintiff must present a federal question-a claim arising under
the Constitution, laws,or treaties ofthe United States. See: 18. 28 U.S.C.§1331 (1982). This
statutory requirement is grounded in the Constitution. See U.S. Const, art. Ill, §2."1" Second,
courts have added the requirement that the federal question must be "substantial." See Hagans v.
Lavine, 415 U.S. 528, 536-38(1974); Bell v. Hood, 327 U.S. 678, 682-83(1946); 138 C. Wright.
A. Miller & E. Cooper, FederalPractice and Procedure§3564, at 66-77(1984).

6.3 The plaintiff pleaded factual content and evidence that is documented in the defendant's
records that allows the court to draw the reasonable inference that the defendant is guilty of



                                                    4
                                           Wrongftil Foreclosure
          Case 3:20-cv-00931-DJN Document 1 Filed 12/07/20 Page 5 of 19 PageID# 5

violating Federal Laws when he signed the default letter on behalf ofthe trustee without legal documentation to
verify legal authority.

6.4 The exhibit marked"A"will show the document used to execute the power ofsale clause in the deed oftrust
was signed by a party that did not have standing to initiate the Non-Judicial Foreclosure and therefore the
foreclosure is void.


6.5 The exhibit marked "B"is a copy ofthe deed oftrust which shows who the legal trustee is in the deed oftrust.
6.6 The exhibit marked "C"is a certified copy ofDeed of Gift in which "4312 BRIDGEWOOD ROAD
IRREVOCABLE TRUST'is a form of asset protection and noble ali bey is the trustee and handle all legal aspects
ofthe real property located at 4312 BRIDGEWOOD ROAD IRREVOCABLE TRUST.


6.7 The exhibit marked "D" is what appears to be a notice ofTrustee sale on http://www.pressreader.com for Times
Dispatch on 8/09/2020 and up for auction sale on what appears to be a debt collector at the following website for a
date ofOl/11/2020 with

(VA-337956-1)on http://www.bww-law.com/virginia-sales/.


                                  Vn.Reservation of Rights Under UCC-1-308:

7.11 have reserved my rights under the UCC 1-308,formally 1-207, and demand the statutes used in this court be
construed in harmony with Common Law.

7.2 The code is complementary to the common law, which remains in force, except where displaced by the code.

7.3 A statute should be construed in harmony with the common law, unless there is a clear legislative intent to
abrogate the common law.

7.4 The code was written as not to abolish the common law entirely. I was not involved with an
intemational maritime contract, so in good faith, I deny that such a contract exists, and demand the court proceed
under Common Law Jurisdiction.


                                            Vni.Facts of The Dispute:

The foreclosure is void because it was initiated by a party without standing.

8.1 The attorney is in violation ofthe Federal Seciuities Act.

8.2 The attorney unlawfully signed the notice ofdefault on behalf ofthe trustee which created a fatal flaw to the
action:




                                                           5
                                                   Wrongful Foreclosure
  Case 3:20-cv-00931-DJN Document 1 Filed 12/07/20 Page 6 of 19 PageID# 6




8.3 The defendant in this case is in violation ofthe Truth in Lending Act z.

8.4 The defendant cannot verify agency.

8.5 The defendant misrepresented himselPherself to the court as a licensed attorney when he
does not have a license to practice law.

8.6 The fact the defendants issued a notice of default letter to execute the power ofsale clause in
the deed of trust will verify the defendants contracted to provide a loan to the plaintiff, and the
defendants owed a legal duty to the plaintiff.

8.7 The defendant's duty was breached because they never provided a loan to the plaintiff.

8.9 The alleged loan was an exchange of the plaintiffs signed promissory note for electronic
credits from the Federal Reserve.


8.10 Promissory Notes and other commercial instruments are legal tender and financial assets to
the originator and a liability to the lender. UCC §1-201(24), §3-104, §3-306,§3-105, UCC
§§8-102(7),(9),(15),(17), §8-501, §8-503,§8-511, UCC §§9-102(9),(11),(12)(B),(49),(64),
12 use 1813(0(1).

8.11 The defendant's accoimting records will show the corporation has an offsetting liability to
the homeovmer pursuant to FAS 95, GAAP and Thrift Finance Reports(TFR),and the alleged
loan was always an asset to the defendants.

8.12 These records include; a. PR 2046 balance sheet, b. 1099-OID report, c. S-3/A
Registration Statement, d. 424-B5 Prospectus and, e. RC-S & RC-B Call Schedules.

8.13 The corporation never registered the commercial instrument because they knew it was a
financial asset to the debtor, and that there was a breach.

8.14 The breach ofcontract has damaged the plaintiff in the following matmer,and plaintiff is
demanding compensatory damages to reimburse the plaintifffor costs associated with the injury.
All the monthly payments made on a fake loan plus interest for the number of year's payments
were made and legal expenses. $120,000.00 with interests and county taxes.




                                                   6
                                           Wrongful Foreclosure
  Case 3:20-cv-00931-DJN Document 1 Filed 12/07/20 Page 7 of 19 PageID# 7




8.15 Plaintiff also demands punitive damages as a remedy for the defendant's conduct that was
intentional and excessively reckless. The wrongful foreclosure has caused negative effects on the
plaintiffs credit report.

8.16 The plaintiff also has other claims for relief because he will prove there was or a conspiracy
to deprive him of property without the administration ofjustice, in violation of plaintiffs due
process of law under Title 42 U.S.C. 1983(Constitutional injury), 1985(Conspiracy)and 1986
("Knowledge" and "Neglect to Prevent" a U.S. Constitutional Wrong).

8.17 Under Title 18 U.S.C.A. 241 (Conspiracy), violators "shall be fined not more than $10,000
or imprisoned not more than ten(10) years or both." The foreclosing party lacked standing to
foreclose because they did not have legal authority to execute the power ofsale clause in the
deed oftmst, and therefore the "Notice of Default and Election To Sell" document has a "Fatal
Defect" which robbed the legal system of Jurisdiction and the Non - Judicial foreclosure is
unlawful.


8.18 The legal Trustee is the person who has standing to execute the power ofsale clause in the
deed oftrust. In this case there is no legal trustee because the promissory note and deed oftrust
were never registered into the trust, because the promissory note was bundled and sold during
the securitization process.

8.19 The deed of trust states the repayment ofthe debt is evidenced by the "NOTE," however the
"Original" note was not filed in the record or included in the notice of"Notice of Default" letter.

8.20 Without that Note, the defendants cannot verify there was any debt.

8.21 It is well known in the legal community a trust deed is always used together with
a promissory note that sets out the amount and terms ofthe alleged loan.

8.22 The deed oftrust, and the promissoiy note must always be together, and without the note
and the loan accounting entries, the attorney has failed to prove there was any debt, a second
fatal flaw to the wrongful foreclosure.

8.23 The debt collector company cannot at any point engage in abuse, threats, coercion,
misrepresentation, fraud, harassment, unfair means,and deception to collect debt. The attomey is
in violation of the FDCPA,as they do not have a license to collect a debt, they have no bond in


                                                   7
                                          Wrongful Foreclosure
  Case 3:20-cv-00931-DJN Document 1 Filed 12/07/20 Page 8 of 19 PageID# 8




place to be a debt collector and they are not registered in the States they are attempting to collect
in. These legal documents must be placed on the court record to verify the defendant is a legal
debt collector.


Plaintiffs claims are brought forward Under Common Law:



                                 IX. Elements for Common Law:


9.1 Controversy(The listed defendants)

9.2 Specific Claim (wrongful foreclosure)

9.3 Specific Remedy Sought by Claimant(5.5 million dollars)

9.4 Claim Must be Sworn To(Affidavit of Verification attached), and I will verify in open court
that all herein is true.


                                X.Elements of A FDCPA Claim:


10.1 A plaintiff who brings a suit under the FDCPA must prove the following elements in order

to successfully make out his/her claim:


(1)That plaintiff is a "consumer" as defined by 15 U.S.C. § 1692 a(3);

(2)That the debt arises out ofa transaction entered into for personal purposes.

(3)That the defendant is a "debt collector" as defined by 15 U.S.C. § 1692a(6); and

(4)That the defendant violated one ofthe provisions contained in 15 U.S.C. §§ 1692 a-1692.

10.2 The plaintiffis a consumer as shown by the alleged mortgage loan and unlawful non

judicial foreclosure filed in State Court against the plaintiffs property.




                                                   8
                                           Wrongful Foreclosure
  Case 3:20-cv-00931-DJN Document 1 Filed 12/07/20 Page 9 of 19 PageID# 9




 10.3 The alleged loan was to secure personal housing for the plaintiff and his family. The
defendant is a debt collector as noted in their emails and phone conununications as well as the
business description.

 10.4 The defendant violated provisions defined in 15 U.S.C. 1692e false or misleading
representations and in the course ofcollecting a debt.

10.5 The FDCPA mandates debt collectors can't use false, deceptive, or misleading practices.

                                             XI. Parties:

11.1 Plaintiff is a resident in Chesterfield, Virginia

11.2 ROBERT R. MICHAEL AND ATTORNEYS TO BE NAMED,

11.3 BWW LAW GROUP,LLC

11.4 AMY MCNULTY,A VP FOR DEUTSCHE BANK NATIONAL COMPANY

DBA PHH MORTGAGE CORPORATION

11.5 The Foreclosure Service is believed to be a law firm corporation BWW LAW GROUP,
LLC operated from VIRGINIA and is in the business ofconducting non-judicial foreclosures in
VIRGINIA,DISTRICT OF COLUMBIA,AND MARYLAND AS EVIDENCE WITH THE
SUPPOSED APPOINTED SUBSTITUTE TRUSTEE EQUITY TRUSTEES,LLC ON
WWW.BWW-LAW COMA^IRGrNTASAT.RS WITH ADVERTISEMENT OF TRUST
PROPERTY ENTITLED "VA-337956-1" FOR CHESTERFIELD COUNTY UNDER
VIRGINIA SALES AND WHOSE PRINCIPAL ADDRESS IS 6003 EXECUTIVE BLVD,
SUITE 101, ROCKVILLE MD 20852 AS EVIDENCED ON VIRGINIA'S STATE
CORPORATION COMMISSION CLERK'S INFORMATION SYSTEM.

                   XII. The Truth in Lending Act, Regulation Z, 12 CFR §226.23:

12.1 The original debt was zero because the Plaintiffs financial asset was exchanged for FED's
promissory notes in an even exchange. The failure to disclose the true nature ofthe exchange is
clearly misrepresentation, fraud, harassment, unfair means,and deception to collect debt.


                                                   9
                                           Wrongful Foreclosure
Case 3:20-cv-00931-DJN Document 1 Filed 12/07/20 Page 10 of 19 PageID# 10




                                    XIII. Breach of Contract:


13.1 On or about March 30,2006, the plaintiff purchased a home and obtained a mortgage loan
from SOLTICE CAPITAL GROUP INC., A CALIFORNIA CORPORATION in the
approximate amount $97,500.00.

13.2 The plaintiff was never provided a loan; the original debt was actually zero because the
plaintifFs financial asset was exchanged for FED's promissory notes in an even exchange.

13.3 The alleged loan was created with plaintifFs signature because all commercial instruments
such as promissory notes, credit agreements, bills ofexchange and checks are defined as legal
tender, or money,by the statutes such as 12 USC 1813(1)(1), UCC §1-201(24),§3-104,
§8-102(9),§§9-102(9),(11),(12)(B),(49),(64).

13.4 These statutes dcEne a promissory note or security to be negotiable (sellable) because it is a
financial asset. This is necessary because contracts requiring lawful money are illegal piu^uant
to Title 31 USC §5118(d)(2). All debts today are discharged by promises to pay in the futiue.

13.5 Federal Reserve notes are registered securities and promises to pay in the future. They are
secured by liens on promissory notes ofcollateral owned by real people.

13.5 The statutes do not provide the Federal Reserve Corporation a monopoly on promissory
notes, as debt collectors insist.

13.6 PlaintifFs signature created the promissory note in dispute, and it was sold to the Federal
Reserve in exchange for plaintiffs signed note.

13.7 Plaintiffs promissory note never became a registered security, and a financial asset that can
be negotiated because,for commercial instruments to be legal tender, they must be secured by a
maritime lien on a prepaid trust account recorded at the county and registered on a UCC-1. It
then becomes a registered security and a financial asset that can be negotiated.

13.8 The defendant fiirther complicated the fraudulent process by selling their payables to
another entity to remove it from their balance sheet.

13.9 This is called securitization or off-balance sheet flnancing. No loan was provided to the
plaintiff, and the defendants failed to file evidence on the record to prove a contract existed.


                                                   10
                                           Wrongful Foreclosure
Case 3:20-cv-00931-DJN Document 1 Filed 12/07/20 Page 11 of 19 PageID# 11




13.10 The original contract and an accounting ofthe loan entries was never filed in the wrongful
foreclosure case that was filed against the plaintiffs property.

13.11 The Attorney who signed the "Notice of Default" document to execute the power of sale
clause did not have standing, and therefore notice ofdefault has a fatal flaw, and the foreclosure
judgment must be vacated and this claim granted for the full amount demanded.

                                    IXV.Scheme to Defraud:

14.1 The contract should be rescinded because the defendant did not provide full disclosure, the
contract is extremely deceptive and unconscionable,In re Pearl Maxwell, 281 B.R. 101

14.2 The Truth in Lending Act, Regulation Z, 12 CFR §226.23,states that the security agreement
signed with a lender can be rescinded if they have not provided the proper disclosures. The
original debt was zero because the PlaintifFs financial asset was exchanged for FED's
promissory notes in an even exchange.

14.3 Promissory Notes and other commercial instruments are legal tender and financial assets to
the originator and a liability to the lender. If a security interest in the note is perfected, by
recording it on a lien as a registered security, the maker or originator becomes an entitlement
holder in the asset.

14.4 But the defendants do not understand that they have this liability because most people are
unaware of it.


a.     UCC §1-201(24),§3-104, §3-306, §3-105,

b.     UCC §§8-102(7),(9),(15),(17),§8-501, §8-503,§8-511

c.     UCC §§9-102(9),(11),(12)(B),(49),(64)

d.     12 use 1813(0(1)

14.5 The defendant's records will show the defendants have an offsetting liability to the plaintiff
pursuant to FAS 95,GAAP and Thrift Finance Reports(TFR).

14.6 These records include:

a. FR 2046 balance sheet.


                                                   II
                                           Wrongful Foreclosure
Case 3:20-cv-00931-DJN Document 1 Filed 12/07/20 Page 12 of 19 PageID# 12




b. 1099-OID report,

c. S-3/A registration statement,

d. 424-B5 prospectus and

e. RC-S & RC-B Call Schedules

14.7 The defendants never registered the plaintiff's signed promissory note(commercial
instrument), because they know it is showing as a financial asset on their books.

14.8 The defendants did not register the promissory note to establish a security interest in the
financial asset to take the position ofa secured creditor.

14.9 The promissory note is not listed on a maritime lien against the prepaid trust account and
filed with the county recorder and put on a UCC-1.

a. §8-102(13), §9-203; §9-505,§9-312

b. 46 use §§31321,31343,46 CFR 67.250, §9-102(52), §9-317,§9-322

14.10 Plaintiff demands the original foreclosure claim to be set offfor recoupment,and to have
the assets cancel out the liabilities according to:

a. FAS 140, §3-305,§3-601, §8-105,§9-404

14.11 It is a violation of both State and Federal law for a bank to sell an unregistered note that is
a security. That violation provides a right to rescission ofthe contract pursuant to Statutes.

                                      XV.The Alleged Loan:

15.1 The exact monthly payments ofthe alleged mortgage loan varied according to property
taxes and other fees paid but a typical interest only monthly payment was $653.31 including
reserves for the payment oftaxes and insurance.

15.2 Beginning in MARCH,2006 and continuing until DECEMBER 2020 the plaintiff made
timely payments to PHH MORTGAGE CORPORATION.

15.3 In MID 2020, AMY MCNULTY,AVP FOR DEUTSCHE BANK NATIONAL COMPANY
DBA PHH MORTGAGE CORPORATION claimed the plaintiff was behind on payments and


                                                   12
                                           Wrongful Foreclosure
Case 3:20-cv-00931-DJN Document 1 Filed 12/07/20 Page 13 of 19 PageID# 13




hired Foreclosure attorneys BWW LAW GROUP,LLC FOR SUBSTITUTE APPOINTEE
EQUITY TRUSTEES,LLC to commence foreclosure.

 15.4 On AUGUST 9TH,2020,a Notice of Default was issued and signed by the attorney
working for the Foreclosure Services scheduling a non-judicial foreclosure auction for January
 11, 2021, was transmitted to the plaintiff.

 15.5. AMY MCNULTY,AVP FOR DEUTSCHE BANK NATIONAL COMPANY

DBA PHH MORTGAGE CORPORATION and/or the attomey operating the Foreclosure
Services transmitted to various credit reporting agencies, including Equifax, false adverse
information about the plaintiff, causing beneficiaiy credit to be impaired.

                                       XVI.Legal Prefudice:

16.1 Legal prejudice refers to a condition shown by a party that will defeat the action ofan
opposing party.

16.2 In other words,it is a fact or condition which may defeat the opposing party's case, if the
same is established or shown by a party to litigation.

16.3 The plaintiff provides evidence in the notice of default dociunent and the Deed of trust that
will prove the power ofsale was executed by an agent without standing, and this prejudiced the
plaintiff and therefore requests damages both compensatoiy and punitive as relief for the
prejudice suffered.

                               XVII. Failure To Establish Agencv:

17.1 The people have rights; Corporations do not have rights. Among these "Rights" is the right
to contract, the people have this right under 42 USC 1981.

17.2 The people exercise this right by their signature and/or Social Security Number.

17.3 Corporations cannot sign and therefore cannot enter into any contract, with an
attorney.

17.4 The right to contract is reserved to the people. This is established by the age-old principle of
"Agency". To establish an "Agency",the "Principal" must ask the "Agent" to perform a task.


                                                   13
                                           Wrongful Foreclosure
 Case 3:20-cv-00931-DJN Document 1 Filed 12/07/20 Page 14 of 19 PageID# 14




17.5 The "Agent" must agree to perform the task. It is a time-tested principle of"American
Jurisprudence" that the "Court" must not rely upon the "Agent" to prove "Agency".

17.6 The "Court" must follow the "Principal" to establish "Agency". The law is simple, no
"Principal" no "Agency" to "Capacity to Sue". Case must be dismissed.

                 XVIL Federal Question- Violation OfThe FDCPA.Sec. 1692.

18.1 This is an action brought by a consumer and one of his is violations ofthe Fair Debt

Collection Practices Act 1 (15 U.S.C. § 1692 et seq.[hereinafter"FDCPA"]).

18.2 The plaintiffis a consumer allegedly obligated to pay the alleged consiuner debt the

defendants used as grounds for filing the wrongful Non- Judicial Foreclosure action against the
plaintiffs property.

18.3 The transaction was primarily for family household purposes, so under the FDCPA's

definition ofa "debt",this consumer debt is covered under the FDCPA. Therefore, subject matter
jurisdiction exists under 28 U.S.C.§ 1331.

18.4 The defendant, and the named corporation are debt collectors as defined in Title 15 ofthe

United States Code,section 1692a(6) ofthe Act.

                                   IXX.The Defendant Is A Debt Collector:


19.1 The term "debt collector" means any person who uses any instrumentality ofinterstate
commerce or the mails in any business the principal purpose of which is the collection ofany
debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or due or
asserted to be owed or due another.


19.2 This definition includes any creditor who,in the process ofcollecting his own debts, uses
any name other than his own which would indicate that a third person is collecting or attempting


                                                   14
                                           Wrongful Foreclosure
 Case 3:20-cv-00931-DJN Document 1 Filed 12/07/20 Page 15 of 19 PageID# 15




to collect such debts. In this dispute the debt collector used false, deceptive, and harassing debt
collection tactics against the plaintiff.

19.3 The debt collection agent is not licensed by the State to be a legal debt collector, the agent's
law firm is also not licensed by the State they are collecting in, or any other State to be a legal
debt collector as mandated in the FDCPA.


19.4 The agent or the law firm had no bond to be a debt collector and therefore is in violation of

the FDCPA.


19.5 The court rules mandate attomeys have to have a license to practice law, and the debt

collector must be working under an attorney with a license to practice law.

19.6 Lawyers and attomeys are NOT licensed to practice law,the nature of lawyer- craft in
America as per the United States Supreme Court; The practice ofLaw CAN NOT be licensed by
any state/State.(Schware v. Board ofExaminers, 353 U.S. 238, 239).

19.7 The practice ofLaw is AN OCCUPATION OF COMMON RIGHT!(Sims v. Ahems,271
S.W. 720(1925).


19.8 The debt collector in this case lied and used deceptive means to attempt to collect a debt.

19.9 The debt collector in this case does not have a license to collect, a bond nor is the debt

collector registered with the Attomey General for my State.

19.10 The debt collector's law firm is also mandated by the FDCPA to have a license to collect
debts, a bond,and must be registered with the Attomey General for the State in which they are
collecting.




                                                    15
                                            Wrongful Foreclosure
 Case 3:20-cv-00931-DJN Document 1 Filed 12/07/20 Page 16 of 19 PageID# 16




 19.11 When the debt collectors fail to obtain the legal credentials to collect debts they are before
the court without standing and their documents must be stricken from the record.

19.12 The plaintiff is a consumer as shown by the alleged mortgage loan and unlawful non

judicial foreclosure filed in State Court against the plaintifFs property.

19.13 The alleged loan was to secure personal housing for the plaintiffand his family. The

defendant is a debt collector as noted in their emails and phone communications as well as the

business description.

19.14 The defendant violated provisions defined in 15 U.S.C. 1692e. False or misleading
representations while collecting a debt.

19.15 The FDCPA mandates debt collectors cannot use false, deceptive, or misleading practices.

                                           XX.Recourse:

20.1 The Recourse appears in the Uniform Commercial Code at 1-103.6, which says: The Code
is complementary to the Common Law, which remains in force, except where displaced by the
code. A statute should be construed in harmony with the Common Law unless there is a clear
legislative intent to abrogate the Common Law.

                             XXI. Elements for Breach of Contract:
21.1 There is a contract that was breached.

21.2 The breach is material.

21.3 The breach leads to direct and/or consequential damages.
21.4 The breach occurred within the last four years.
                                 1'' Claim- Wrongful Foreclosure:

The foreclosing party did not have standing to execute the power of sale clause in the deed of
trust, and therefore the non-Judicial foreclosure is void.

                               Z"*" Claim- Violation of the FDCPA:


                                                   16
                                           Wrongful Foreclosure
Case 3:20-cv-00931-DJN Document 1 Filed 12/07/20 Page 17 of 19 PageID# 17




The defendant violated one or more ofthe provisions contained in 15 U.S.C. §§ 1692 a-1692g.

                       3"* Claim- Violation of The Truth In Lending Act:
The Truth in Lending Act, Regulation Z, 12 CFR §226.23

                                  4"* Claim- Breach of Contract:

The defendant is in breach ofcontract, as the original debt was zero because the Plaintiffs financial
asset was exchanged for FED's promissory notes in an even exchange.

                        5"* Claim Violation of Federal Trust and Lien Laws:
The defendant violated Federal Trust and Lien Laws when he/she signed on behalfof the trustee without
legal authorization.

                                    6"* Claim- Slander of Title:

The defendants have caused various documents including a Notice of Trustee Sale which has
impaired the plaintiffs title which constitutes slander of title.

                                   7"* Claim- Slander of Credit

The plaintiff alleges that the actions and inactions ofthe defendants have impaired their credit.



                            9*** Claim- Infliction of Emotional Distress:

The defendants have intentionally or negligently taken actions which have caused the plaintiffs
severe emotional distress.




Wherefore, having set forth various causes ofaction against the defendants, the plaintiffs pray
for the following relief;

1. This Court Vacate the foreclosure sale process that is scheduled for December 14, 2020, based
on the attomey's fraudulent misconduct mentioned in the claim, and grant damages.

2. The actions of defendants are determined unfair and deceptive business practices in violation
ofFederal Laws, and Federal Security statutes.

                                                   17
                                           Wrongful Foreclosure
  Case 3:20-cv-00931-DJN Document 1 Filed 12/07/20 Page 18 of 19 PageID# 18




  3. To have the alleged debt discharged.

  4. To be awarded compensatory and punitive damages provided for in the amount of5.5 million
  dollars including costs and legal expenses.

  5.That the PlaintifFbe awarded consequential damages to be fully proved at the time oftrial.
  7. That the Court grants any other reliefthat may be just or equitable.

  8. The defendants contact the credit reporting agencies and correct the false information that was
  reported to them.



/U)Mi nil                ^ 12/07/2020
           noble all b^,trustee for 4312 BRIDGEWOOD ROAD IRREVOCABLE TRUST for
  SHAWN D.CARTER




                                 CERTIFICATE OF SERVICE

  I hereby certify that on the. -1 _th day of2^^^2/07/2020,the foregoing document
  was filed in Court, and a copy was mailed out to Plaintiffs attorney on record.
           h&y.                     12/07/2020
          noble all bey, trustee of 13301 BLUE HERON LOOP IRREVOCABLE TRUST
   Without Prejudice UCC 1-308


                                                               Bureau ofConsumer protection
  Mailed to the following: Attorney ROBERT R.                  Federal Trade Commission
                                                                1600 Pennsylvania Ave., NW.
  MICHAEL FOR BWW LAW GROUP,LLC                                Washington

  8100 THREE CHOPT ROAD STE 240

  RICHMOND VA 23229                                          ^g
                                                     Wrongful Foreclosure
  Case 3:20-cv-00931-DJN Document 1 Filed 12/07/20 Page 19 of 19 PageID# 19



CERTIFICTION        oF S(3tz\/lO<£


I declare under penalty of perjury      )No attorney has prepared, or assisted In the
preparation of this document,           /dP.                         Name of Pro Se Party
(Print or Type)/InhlP. Qli bey.4-n/SUag                Slariature of Pro Se Party Executed on:
  l^\n\^0^O                 (Date)c5r (2)                                       (Name of
Attorney)                 A//s^                 (Address of Attomey)
                 A// A:                 (Telephone Number of Attorney) Prepared, or assisted
In the preparation of, this document.       AJ/A.                         (Name of Pro Se
Party (Print or Type)                       Aj/A.           Signature of Pro Se Party
Executed on:                            (Date)


Tihe                                                                            hcn^J
 Jdr^-ereJ             r:a I-dan                 I o.                     s:>ay ^
  Oecerr. h>-er a.criO -U>                                th^Fxrll
  I A cl(V/J »-c. I /ty ;
'''                           Kcl^dl^ 4-H~(7/^ne.Y
      01a/K/ LAvO <-z:^SjG/UP,(_LC
                         CAA/fc /^Aric a/A<.c
